UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantþ Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement. ¨ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)). ¨ Definitive Proxy Statement. þ Definitive Additional Materials. ¨ Soliciting Material Pursuant to §240.14a-12. BALL CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: [Email to be sent by JohnA. Hayes, President and Chief Executive Officer, to Fellow Ball Shareholders] Just a few weeks from the April27 voting deadline, only about 24percent of the shares of Ball stock owned by employees have been voted. Part of behaving like owners at Ball is embracing our responsibilities as stewards of our company. Let’s challenge ourselves to all vote our shares! If you haven’t yet done so, please vote now. It is very easy to vote online, or by phone. If you have misplaced your voting information or need new instructions, please use the contact info below. Every vote counts, regardless of how many shares you own. Thank you for voting today! Computershare: (781)575-2000 (press option 1)
